DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 01/06/2021.
Claims 1-20 are pending of which claims 1, 17 and 20 are independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 14-16 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pub. 20190379591 to Boughzala (hereinafter “Boughzala”).

Regarding claim 1: Boughzala discloses a  method of enabling a transmitter to communicate with a receiver based on a target transmit rate for a forward path for packet transmission to the receiver, the method comprising: receiving, from the receiver, a feedback message including information on a packet previously transmitted by the transmitter estimating a metric for determining a status of the forward path based on the feedback message (Boughzala, see paragraph[0013],a network node is equipped with a packet receiving module, a congestion estimation module and a rate controlling module, the packet receiving module is configured for receiving a first plurality of packets from the sending node, the congestion estimation module is configured to extract feedback information from the received packet for calculating a first average delay experienced by the packets in the first plurality of packets and determine a delay variation in accordance with the calculated first average delay, this delay variation indicates a trend in the average delay associated with the network forwarding path over time, and the rate controlling module is configured for determining a congestion metric associated with the network path in accordance with the delay variation, and transmit the congestion metric to the sending node); 

determining the status of the forward path based on the metric, determining the target transmit rate for the forward path based on the status of the forward path(Boughzala, see paragraph [0042], to determine the status of the forward path based on degree of congestion/congestion metric, the device continuously sending probe traffic along network paths to obtain bandwidth estimations, using these estimates the device determines that the network is close to congestion and should start applying rate control, that is, limit the transmission rate )  , and controlling a transmit rate by the transmitter of the packet to the receiver based on the target transmit rate, wherein the metric reflects characteristics associated with the forward path from which influence by a backward path which is a path that the feedback message is transmitted is removed (Boughzala, see paragraph [0144], FIG. 13, a network node is configured to determine a congestion metric associated with a link between a sending node and a receiving node, each node has a packet sending module that is using the forward path, a packet receiving module  that is using the backward path,   a congestion estimation module, and a rate controlling module, and based on the result of a probe each module execute the respective task, see paragraph[0013] the rate controlling module is configured for determining a congestion metric associated with the network path in accordance with the delay variation, and transmit the congestion metric to the sending node for it to take action regarding the current rate  ).  

Regarding claim 2: Boughzala discloses the method of claim 1, wherein the status of the forward path is one of a throttled status, a probing status (Boughzala, see paragraph [0042], to determine the status of the forward path, the device continuously sending probe traffic along network paths to obtain bandwidth estimations, using these estimates the device determines that the network is close to congestion, or in throttle status and should start applying rate control, that is, limit the transmission rate), a competing status, and a default status, and wherein determining the target transmit rate includes, emptying a queue by lowering the transmit rate by the transmitter of the packet to the receiver based on the status of the forward path being the throttled status (Boughzala, see paragraph[0048], to prevent congestion while achieving maximum throughput and minimum latency by keeping the queues in a node empty, and in order to keep the queue length in a node close to zero, the measure taken includes controlling a host's transmission rate instead of controlling the queue length based on the status of the probe), keeping a queue latency below a target queue latency based on the status of the forward path being the competing status or the default status, and increasing the transmit rate by the transmitter of the packet to the receiver to determine a bottlenecked 

Regarding claim 3: Boughzala discloses the method of claim 2, wherein the throttled status indicates that the transmit rate by the transmitter of the packet to the receiver is larger than a bandwidth limitation of the forward path, wherein the competing status indicates that cross traffics are detected, wherein the probing status indicates that the transmit rate by the transmitter of the packet to the receiver is below the bandwidth limitation, and wherein the default status indicates that the forwarding path which is neither the throttled status, the probing status, nor the competing status (Boughzala, see paragraph[0080]  in order to determine usage below bandwidth limitation, probe traffic is sent with probe rate (as sent by Probe Sender ) is less than or equal to available bandwidth, the arrival probe rate (as received by Probe Receiver) matches the probe rate of the sender indicating forwarding path is neither  in the throttled status, the probing status, nor the competing status, if the probe traffic rate exceeds the available bandwidth, the probe packets are queued in the network queue and the output probe delay is increased, consequently reducing the rate (see paragraph[0081], a rate decrease process based on negative feedback), normally, this technique of sending probes at a rate higher than the available bandwidth is in order to estimate available bandwidth, and this action triggers a rate decrease.  

Regarding claim 4: Boughzala discloses the method of claim 1, wherein estimating the metric includes estimating a bandwidth of the forward path and a queue delay (Boughzala, see paragraphs[0080 -0081]   if the probe traffic rate exceeds the available bandwidth, the probe packets are queued in the network queue and the output probe delay is increased, consequently reducing the rate, normally, this technique of sending probes at a rate higher than the available bandwidth is in order to estimate available bandwidth, and this action triggers a rate decrease).  

Regarding claim 5: Boughzala discloses the method of claim 2, wherein the feedback message is periodically received, wherein estimating the metric includes estimating bandwidth of the forward path and queue delay, wherein the status of the forward path is determined as the probing status in response that the queue delay lasts for a first Boughzala, see paragraph[0048], during congestion, to prevent congestion while achieving maximum throughput and minimum latency, controlling a host's transmission rate instead of controlling the queue length is performed based on the window of transmission size or the bandwidth utilization threshold), and wherein the status of the forward path is determined as the throttled status in response that the queue delay increases at a rate that is above a second threshold and the bandwidth of the forward path decreases (Boughzala, see paragraph [0042], to determine the status of the forward path, the device continuously sending probe traffic along network paths to obtain bandwidth estimations, using these estimates the device determines that the network is close to congestion and should start applying rate control, that is, limit the transmission rate ).  

Regarding claim 6: Boughzala discloses the method of claim 2, wherein the feedback message is periodically received, wherein the metric is based on a bandwidth of the forward path, and wherein the determining the target transmit rate includes, in response that the status of the forward path is the competing status, determining the target transmit rate based on a target bandwidth determined by a first equation, target bandwidth = estimated bandwidth of the forward path * N%, wherein N is a real number greater than 50 and less than 100, in response that the status of the forward path is the throttled status, determining the target transmit rate based on the target bandwidth determined by a second equation, target bandwidth = estimated bandwidth of the forward path * 0.5, in response that the status of the forward path is the probing status, determining the target transmit rate based on the target bandwidth determined by a third equation, target bandwidth = estimated bandwidth of the forward path * (1+alpha), wherein alpha is a real number greater than 0, and in response that the status of the forward path is the default status, determining the target transmit rate based on the target bandwidth corresponding to an estimated bandwidth of the forward path (Boughzala, see paragraph [0047], to guarantee scalability and alleviate congestion, an upper limit can be defined for bandwidth (e.g. an operating point below 100% utilization, a reaction threshold can be configure with values 50%, or 75%, etc. of the available bandwidth) at which it is desired for the system to stabilize, by defining such threshold, the system can maintain the link usage below this threshold and start regulating the sending rates whenever this threshold is reached; a congestion control and prevention system does not try to estimate how much bandwidth is available before reaching 100% availability (link capacity), instead, a congestion control and prevention system estimates how much bandwidth is available within a window that is sized equal to a given percentage of the current sending rate.  

Regarding claim 7: Boughzala discloses the method of claim 1, wherein estimating the metric includes, checking validation of the feedback message; parsing the feedback message; obtaining brFraction (bitrate Fraction) corresponding to ratio of a size of the packet received by the receiver to a size of the packet transmitted by the transmitter, based on data included in the feedback message path (Boughzala, see paragraph[0119], most a congestion control mechanisms react per packet, while some detect congestion per bit or when their queue level reaches a maximum bit size; estimating bandwidth of the forward path based on the brFraction, and estimating QDelay (queue delay) and QMrange (queue delay range) for the forward path, and wherein determining the status of the forward path is based on an event defined for determining the status of the forward path, the bandwidth of the forward path, the Qdelay, and/or the QMrange (Boughzala, see paragraph [0061], timestamped probes of different rates is sent over the network toward a destination, the receiver timestamps those probes and, based on the difference between delays of consecutive probes at different rates, estimation the amount of available bandwidth along the path between the probe sender and the probe receiver, this estimation technique can determine how much bandwidth is available between two hosts, to do this estimation, it is required to send probes in the range of zero to maximum link capacity, and when there are multiple hosts connected to each other, and each host will send probes, probes cannot be sent at the maximum link capacity as it would certainly create congestion and would not scale with the number of hosts, and queue delay or the queue delay range are included in the final latency or propagation delay).  

Regarding claim 14: Boughzala discloses the method of claim 1, wherein the metric is estimated and the status of the forward path is determined based on time when the receiver transmits the feedback message ( Boughzala, see paragraph [0042], to determine the status of the forward path, the device continuously sending probe traffic along network paths to obtain bandwidth estimations, using these estimates the device determines the status of forward path is close to congestion and should start applying rate control, that is, limit the transmission rate as configure because the path is going to be congested otherwise 

Regarding claim 16: Boughzala discloses the method of claim 1, wherein the feedback message is periodically received based on a feedback interval time, wherein the feedback interval time is set from the transmitter, wherein a monitored time as a duration observed to generate the feedback message is set from the transmitter, and wherein the monitored time is greater than or equal to the feedback interval time ( Boughzala, see paragraph[0051], an ECCP Controller is configured to periodically send a series of probe messages towards each remote destination where data traffic is being transmitted, and the interval between probe message can be determined by a system administrator, the ECCP Estimator collects the probe information, calculates an estimation of the available bandwidth based on those probes, and returns the bandwidth estimate to the ECCP Controller, the ECCP Controller can then determine if it needs to adjust (e.g. limit) the rate of transmission of the data source, if enough bandwidth is available, the data transmission rate can be increased, and if the bandwidth estimate is below an acceptable threshold, the data transmission rate will be reduced). 

Regarding claim 20: Boughzala discloses a transmitter that communicates with a receiver based on a target transmit rate for a forward path for packet transmission, the transmitter comprising: a memory; and processing circuitry configured to, estimate a metric for determining a status of the forward path based on a feedback message including information received from the receiver on a packet previously transmitted by the transmitter(Boughzala, see paragraph[0013],a network node is equipped with a packet receiving module, a congestion estimation module and a rate controlling module, the packet receiving module is configured for receiving a first plurality of packets from the sending node, the congestion estimation module is configured to extract feedback information from the received packet for calculating a first average delay experienced by the packets in the first plurality of packets and determine a delay variation in accordance with the calculated first average delay, this delay variation indicates a trend in the average delay associated with the network forwarding path over time, and the rate controlling module is configured for determining a congestion metric associated with the network path in accordance with the delay variation, and transmit the congestion metric to the sending node), determine the status of the forward path based on the metric, determine the target transmit rate for the forward path based on the status of the forward path(Boughzala, see paragraph [0042], to determine the status of the forward path, the device continuously sending probe traffic along network paths to obtain bandwidth estimations, using these estimates the device determines that the network is close to congestion and should start applying rate control, that is, limit the transmission rate ), and control a transmit rate by the transmitter of the packet to the receiver at the target transmit rate, wherein the metric reflects characteristics associated with the forward path from which influence by a backward path which is a path that the feedback message is transmitted is removed(Boughzala, see paragraph [0144], FIG. 13, a network node is configured to determine a congestion metric associated with a link between a sending node and a receiving node, each node has a packet sending module that is using the forward path, a packet receiving module  that is using the backward path,   a congestion estimation module, and a rate controlling module, and based on the result of a probe each module execute the respective task, see paragraph[0013] the rate controlling module is configured for determining a congestion metric associated with the network path in accordance with the delay variation, and transmit the congestion metric to the sending node for it to take action regarding the current rate).  

Claims 17-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US. Pub. 20030120802 to Kohno (hereinafter “Kohno”).
Regarding claim 17: Kohno discloses a method for enabling a receiver to transmit a feedback message to a transmitter, the method comprising: receiving a packet from the transmitter; generating the feedback message including information on the packet previously transmitted by the transmitter for a monitored time; and periodically transmitting the feedback message to the transmitter based on a feedback interval time, and wherein the feedback message includes a report block including a RTCP header, a Rxer ID, a Txer ID, a feedback message header, and data for a reported packet (20030120802, see paragraph[0005], FIG. 2,  a Realtime Transport Protocol (RTP), which is defined in the Internet Engineering Task Force (IETF) Request For Comments (RFC) 1889. RTP-compliant data transmission adds a timestamp serving as time information to a packet, Rxer ID, Txer ID, and payload for the content of the feedback information, and with reference to the timestamp, the time relationship between the sender side and the receiver side is determined) , wherein the feedback message header includes a report time field, a feedback sequence field, and a monitored time field, wherein the report time field includes a value indicating system uptime of the transmitter as a report time, wherein the feedback sequence field includes a value indicating a sequence number of a feedback sequence, wherein the monitored time field includes a value indicating the monitored time, and wherein the report block includes an SSRC field including a value indicating SSRC of the reported packet, a report packet count field including a value indicating count of the Kohno, see paragraph[0069], an RTP-packet creating unit  creates packets containing the encoded data as payloads by attaching RTP headers to the payload data. FIG. 2, an RTP header includes fields of version number (v), padding (P), presence/absence of extension header (X), the number of sources (counter), marker information (marker bit), payload type, sequence number, timestamp, synchronization source (SSRC) identifier, and contributing source (CSRC) identifiers, when the RTP packets are depacketized at a data-receiving end, processing time is controlled based on timestamps included in the RTP headers so as to allow media data to be played in real time, for example, when RTP packets contain encoded media data, a common timestamp is set in a number of RTP packets belonging to a single media frame, and in the RTP header of the final packet of each frame, a flag indicating the end of the frame is set), a L field including a value indicating whether a packet is lost, and an ATO (Arrival Time Offset) field including a value indicating a relative time distance of reception time of the reported packet to the report time (Kohno,  see paragraph[0085],  for lost packet, the sender is allowed to calculate the RTT based on a sender report (SR) and a receiver report (RR) defined in RTCP, the data reception terminal is responsible for determining whether or not to transmit a NACK-RTCP packet, which serves as a retransmission request, based on status of real-time playing, the data reception terminal is allowed to calculate the RTT actively to determine ATO).  

Regarding claim 18: Kohno discloses the method of claim 17, wherein based on a size of the feedback message approaching an available size by MTU (Maximum Transmission Unit) before the monitored time elapses, the feedback message is transmitted to the transmitter before the monitored time elapses, and wherein, after the feedback message is transmitted, the method includes starting to monitor for generating a next feedback message(Kohno, see paragraph[0044], the size of the feedback message is predetermined as MTU by the real time protocol, see FIG. 2, and the data communication method may executes a step of controlling transmission of an echo packet in order to measure a round-trip time between the data transmission apparatus and the data reception apparatus and the step of determining whether the one or more retransmission data packets associated with the retransmission request can be received in time for the processing data contained in the one or more retransmission data packets, based on the round-trip time calculated based on the echo packet and the echo-reply packet).

Regarding claim 19: Kohno  the method of claim 17, further comprises: receiving, from the transmitter, a control message for requesting a specific feature; and responding for the control message in response that the control message has a message type that the receiver is able to understand, wherein the control message is disregarded or discarded in response that the control message does not have the message type that the receiver is able to understand(Kohno, see paragraph[0099], the payload type (PT) of each of these control messages is specified as a feedback message (FM) and feedback message type (FMT) are specified in the format fields of the RTCP headers to define types of the feedback messages, and if the PT of a control message is not specified it is difficult to determine the massage and considered error and may be rejected ).  

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Boughzala to Boughzala (hereinafter “Boughzala”) in view of US. Pub. 20030120802 to Kohno (hereinafter “Kohno”).

Regarding claim 8: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 8, wherein the feedback message includes a report block including a RTCP header, a Rxer ID, a Txer ID, a feedback message header, and data for a reported packet. However, Kohno in the same or similar field of endeavor teaches the method of claim 1, wherein the feedback message includes a report block including a RTCP header, a Rxer ID, a Txer ID, a Kohno, see paragraph[0005], FIG. 2,  a Realtime Transport Protocol (RTP), which is defined in the Internet Engineering Task Force (IETF) Request For Comments (RFC) 1889, RTP-compliant data transmission adds a timestamp serving as time information to a packet, with RTCP Header, RTER ID, TXER ID, payload for the feedback information  and with reference to the timestamp, the time relationship between the sender side and the receiver side is determined). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kohno into Boughzala’s system/method because it would allow a computer program that allows efficient transfer of data.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transfer of data without degrading quality even when an error or a packet loss occurs (Kohno; [0010]).

Regarding claim 9: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 8, wherein the feedback message header includes a report time field, a feedback sequence field, and a monitored time field, the report time field includes a value indicating system uptime of the transmitter as a report time, the feedback sequence field includes a value indicating sequence number of a feedback sequence, and the monitored time field includes a value indicating a duration observed to generate the feedback message as a monitored time. However, Kohno in the same or similar field of endeavor teaches the Kohno, see paragraph[0005], FIG. 2,  a Realtime Transport Protocol (RTP) is used to carry feedback, which is defined in the Internet Engineering Task Force (IETF) Request For Comments (RFC) 1889, the RTP-compliant data transmission adds a sequence field, a timestamp serving as time information to a packet, and with reference to the timestamp, the time relationship between the sender side and the receiver side is determined and payload that contains a feedback information). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kohno into Boughzala’s system/method because it would allow a computer program that allows efficient transfer of data.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transfer of data without degrading quality even when an error or a packet loss occurs (Kohno; [0010]).

Regarding claim 10: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 8, wherein the report block includes an SSRC field including a value indicating SSRC of the reported packet, Kohno, see paragraph[0069], an RTP-packet creating unit  creates packets containing the encoded data as payloads by attaching RTP headers to the payload data. FIG. 2, an RTP header includes fields of version number (v), padding (P), presence/absence of extension header (X), the number of sources (counter), marker information (marker bit), payload type, sequence number, timestamp, synchronization source (SSRC) identifier, and contributing source (CSRC) identifiers, when the RTP packets are depacketized at a data-receiving end, processing time is controlled based on timestamps included in the RTP headers so as to allow video or audio data to be played in real time, for example, when RTP packets contain encoded motion picture data, a common timestamp is set in a number of RTP packets belonging to a single picture frame, and in the RTP header of the final packet of each frame, a flag indicating the end of the frame is set), a L field including a value indicating whether packet is lost, and an ATO (Arrival Time Offset) field including a value indicating a relative time distance of Kohno,  see paragraph[0085],  for lost packet, the sender is allowed to calculate the RTT based on a sender report (SR) and a receiver report (RR) defined in RTCP, the data reception terminal is responsible for determining whether or not to transmit a NACK-RTCP packet, which serves as a retransmission request, based on status of real-time playing, the data reception terminal is allowed to calculate the RTT actively to determine ATO).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kohno into Boughzala’s system/method because it would allow a computer program that allows efficient transfer of data.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transfer of data without degrading quality even when an error or a packet loss occurs (Kohno; [0010]).

Regarding claim 11: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 8, wherein the report block includes an SSRC field including a value indicating SSRC of the reported packet, a report packet count field including a value indicating count of the reported packet, a start sequence number field including a value indicating start sequence number of the reported packet, and a Pkt-Element field including a value indicating information for each reported packet.  However, Kohno in the same or similar field of endeavor teaches the method of claim 8, wherein the report block includes an SSRC field including a value indicating SSRC of the reported packet, a report packet count field including a Kohno, see paragraph[0069], an RTP-packet creating unit  creates packets containing the encoded data as payloads by attaching RTP headers to the payload data. FIG. 2, an RTP header includes fields of version number (v), padding (P), presence/absence of extension header (X), the number of sources (counter), marker information (marker bit), payload type, sequence number, timestamp, synchronization source (SSRC) identifier, and contributing source (CSRC) identifiers, when the RTP packets are depacketized at a data-receiving end, processing time is controlled based on timestamps included in the RTP headers so as to allow media data to be played in real time, for example, when RTP packets contain encoded media data, a common timestamp is set in a number of RTP packets belonging to a single media frame, and in the RTP header of the final packet of each frame, a flag indicating the end of the frame is set).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kohno into Boughzala’s system/method because it would allow a computer program that allows efficient transfer of data.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transfer of data without degrading quality even when an error or a packet loss occurs (Kohno; [0010]).

Regarding claim 12: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 10, wherein, based on the report time and the value of the end-seq field, a packet transmitted from the transmitter before receiving the feedback message after a transmission of a packet corresponding to the value of the end-seq field is not considered in the estimating the metric.  However, Kohno in the same or similar field of endeavor teaches the method of claim 10, wherein, based on the report time and the value of the end-seq field, a packet transmitted from the transmitter before receiving the feedback message after a transmission of a packet corresponding to the value of the end-seq field is not considered in the estimating the metric (Kohno,  see paragraph[0085],  for lost packet determined from the missing sequence, the sender is allowed to calculate the RTT based on a sender report (SR) and a receiver report (RR) defined in RTCP, the data reception terminal is responsible for determining whether or not to transmit a NACK-RTCP packet, which serves as a retransmission request, based on status of real-time playing, the data reception terminal is allowed to calculate the RTT actively to determine ATO).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kohno into Boughzala’s system/method because it would allow a computer program that allows efficient transfer of data.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient transfer of data without degrading quality even when an error or a packet loss occurs (Kohno; [0010]).

Regarding claim 13: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 10, wherein a packet transmitted from the transmitter during time corresponding to a value of an ATO field of a packet corresponding to the value of the end-seq field after a transmission of the packet corresponding to the value or the end-seq field is considered in the estimating the metric.  However, Kohno in the same or similar field of endeavor teaches the method of claim 10, wherein a packet transmitted from the transmitter during time corresponding to a value of an ATO field of a packet corresponding to the value of the end-seq field after a transmission of the packet corresponding to the value or the end-seq field is considered in the estimating the metric(Kohno, see paragraph[0069], an RTP-packet creating unit  creates packets containing the encoded data as payloads by attaching RTP headers to the payload data. FIG. 2, an RTP header includes fields of version number (v), padding (P), presence/absence of extension header (X), the number of sources (counter), marker information (marker bit), payload type, sequence number, timestamp, synchronization source (SSRC) identifier, and contributing source (CSRC) identifiers, when RTP packets contain encoded media data, a common timestamp is set in a number of RTP packets belonging to a single media frame, and in the RTP header of the final packet of each frame, a flag indicating the end of the frame is set and AOT can be determined from the timestamp of the final packet of each frame). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine  (Kohno; [0010]).

Regarding claim 15: Boughzala discloses a method for a transmitter to estimate a metric for determining a status of a forward path based on a feedback message. However, Boughzala does not explicitly teach the method of claim 1, further comprising: transmitting a control message for requesting a specific feature to the receiver, and receiving a response from the receiver in response that the control message has a message type that the receiver is able to understand.  However, Kohno in the same or similar field of endeavor teaches the method of claim 1, further comprising: transmitting a control message for requesting a specific feature to the receiver, and receiving a response from the receiver in response that the control message has a message type that the receiver is able to understand (Kohno, see paragraph [0099], the payload type (PT) of each of these control messages is specified as a feedback message (FM) and feedback message type (FMT) are specified in the format fields of the RTCP headers to define types of the feedback messages ).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kohno into Boughzala’s system/method because it would allow a computer program that allows efficient transfer of data.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Kohno; [0010]).

Response to Arguments
Applicant's arguments filed 01/06/2021have been fully considered but they are not persuasive. See below:
Applicant argues that  Examiner alleges paragraph 13 of Boughzala teaches "estimating a metric for determining a status of the forward path based on the feedback message," as required by claim 1. Applicant respectfully disagrees because paragraph [0013] In another aspect of the present invention, there is provided a network node comprising a packet receiving module, a congestion estimation module and a rate controlling module. The packet receiving module is configured for receiving a first plurality of packets from the sending node. The congestion estimation module is configured for calculating a first average delay experienced by the packets in the first plurality, and for determining a delay variation in accordance with the calculated first average delay, wherein the delay variation indicates a trend in the average delay associated with the network path over time. The rate controlling module is configured for determining a congestion metric associated with the network path in accordance with the delay variation, and for transmitting the congestion metric to the sending node. Referring to paragraph 13 of Boughzala, Boughzala merely discloses estimating a metric associated with the network path, which includes not only a forward path but also a backward path, in accordance with the delay variation, which is determined in accordance with the 


Examiner respectfully disagrees with applicant because paragraph 13, FIG. 13 of Boughzala discloses the congestion estimation module is configured for calculating a first average delay experienced by the packets in the first plurality, and for determining a delay variation in accordance with the calculated first average delay, wherein the delay variation indicates a trend in the average delay associated with the network path over time. The rate controlling module is configured for determining a congestion metric associated with the network path in accordance with the delay variation, and for transmitting the congestion metric to the sending node. The network status can be estimated using congestion estimation module and as result of this Boughzala anticipated what is claimed in  claims 2-8 and 14-16 by virtue of their dependency from claim 1, and since claim 20 recites similar limitations as claim 1, claim 20 is also anticipated by Boughzala. 
 
 Applicant argues that Examiner alleges Kohno (e.g., paragraph 5 and FIG. 2 shown below) teaches, among other things, "periodically transmitting the feedback message to the transmitter based on a feedback interval time," and that "the feedback message includes a report block including a RTCP header, a Rxer ID, a Txer ID, a feedback 

Examiner respectfully disagrees with applicant regarding the above statement, Kohno is paragraph [0099] discloses for feedback various control packets based on RTCP are used, including a NACK packet, which serves as a retransmission 

Applicant argues with regard to the components of the feedback message (e.g., that "the feedback message header includes a report time field, a feedback sequence field, and a monitored time field," that "the report time field includes a value indicating system uptime of the transmitter as a report time," that "the feedback sequence field includes a value indicating a sequence number of a feedback sequence," that "the monitored time field includes a value indicating the monitored time," and that "the report block includes an SSRC field including a value indicating SSRC of the reported packet, a report packet count field including a value indicating count of the reported packet, an end-seq (end sequence) field including a value indicating last sequence number of the reported packet, a L field including a value indicating whether a packet is lost, and an ATO (Arrival Time Offset) field including a value indicating a relative time distance of reception time of the reported packet to the report time"), as required by claim 17. For at least the reasons set forth above, Applicant respectfully submits the Examines has failed to meet his initial burden of 

Examiner respectfully disagrees with applicant regarding the above statement Koho  US. Pub. Kohnoin paragraph 0005 and  FIG. 2 discloses  a Realtime Transport Protocol (RTP), which is defined in the Internet Engineering Task Force (IETF) Request For Comments (RFC) 1889. RTP-compliant data transmission adds a timestamp serving as time information to a packet, Rxer ID, Txer ID, and payload for the content of the feedback information, and with reference to the timestamp, the time relationship between the sender side and the receiver side is determined;  in paragraph 0069, Koho discloses an RTP-packet creating unit  creates packets containing the encoded data as payloads by attaching RTP headers to the payload data. FIG. 2, an RTP header includes fields of version number (v), padding (P), presence/absence of extension header (X), the number of sources (counter), marker information (marker bit), payload type, sequence number, timestamp, synchronization source (SSRC) identifier, and contributing source (CSRC) identifiers, when the RTP packets are depacketized at a data-receiving end, processing time is controlled based on timestamps included in the RTP headers so as to allow media data to be played .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Debebe Asefa/
Examiner, Art Unit 2476